Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-07151 THE CLOROX COMPANY (Exact name of registrant as specified in its charter) Delaware 31-0595760 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1221 Broadway Oakland, California 94612-1888 (Address of principal executive offices) (Zip code) (510) 271-7000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of March 31, 2011, there were 133,334,804 shares outstanding of the registrant's common stock ($1.00- par value). Table of Contents The Clorox Company Page No. PART I. Financial Information (Unaudited) 3 Item 1. Financial Statements 3 Condensed Consolidated Statements of Earnings for the Three Months and Nine Months Ended March 31, 2011 and 2010 3 Condensed Consolidated Balance Sheets at March 31, 2011 and June 30, 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure about Market Risk 30 Item 4. Controls and Procedures 30 PART II. Other Information (Unaudited) 31 Item 1.A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 32 - 2 - Table of Contents PART I – FINANCIAL INFORMATION (Unaudited) Item 1. Financial Statements The Clorox Company Condensed Consolidated Statements of Earnings (Dollars in millions, except per share amounts) Three Months Ended Nine Months Ended 3/31/2011 3/31/2010 3/31/2011 3/31/2010 Net sales $ Cost of products sold Gross profit Selling and administrative expenses Advertising costs Research and development costs 29 30 86 85 Goodwill impairment - - - Interest expense 29 34 94 Other (income) expense, net (9 ) 1 ) 29 Earnings from continuing operations before income taxes Income taxes on continuing operations 78 66 Earnings from continuing operations Discontinued operations: Earnings from Auto businesses, net of tax - 22 23 56 Gain on sale of Auto businesses, net of tax 10 - - Earnings from discontinued operations 10 22 56 Net earnings $ Earnings per share Basic Continuing operations $ Discontinued operations Basic net earnings per share $ Diluted Continuing operations $ Discontinued operations Diluted net earnings per share $ Weighted average shares outstanding (in thousands) Basic Diluted Dividend declared per share $ See Notes to Condensed Consolidated Financial Statements - 3 - Table of Contents The Clorox Company Condensed Consolidated Balance Sheets (Dollars in millions, except per share amounts) 3/31/2011 6/30/2010 ASSETS Current assets Cash and cash equivalents $ $ 87 Receivables, net Inventories, net Assets held for sale, net - Other current assets Total current assets Property, plant and equipment, net Goodwill Trademarks, net Other intangible assets, net 86 96 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities Notes and loans payable $ $ Current maturities of long-term debt - Accounts payable Accrued liabilities Income taxes payable 77 74 Total current liabilities Long-term debt Other liabilities Deferred income taxes 61 19 Total liabilities Contingencies Stockholders’ (deficit) equity Common stock: $1.00 par value; 750,000,000 shares authorized; 158,741,461 shares issued at March 31, 2011 and June 30, 2010; and 133,334,804 and 138,764,511 shares outstanding at March 31, 2011 and June 30, 2010, respectively Additional paid-in capital Retained earnings Treasury shares, at cost: 25,406,657 and 19,976,950 shares at March 31, 2011 and June 30, 2010, respectively ) ) Accumulated other comprehensive net losses ) ) Stockholders’ (deficit) equity ) 83 Total liabilities and stockholders’ (deficit) equity $ $ See Notes to Condensed Consolidated Financial Statements - 4 - Table of Contents The Clorox Company Condensed Consolidated Statements of Cash Flows (Dollars in millions) Nine Months Ended 3/31/2011 3/31/2010 Operating activities: Net earnings $ $ Deduct: Earnings from discontinued operations 56 Earnings from continuing operations Adjustments to reconcile earnings from continuing operations: Depreciation and amortization Share-based compensation 23 46 Deferred income taxes 33 21 Goodwill impairment costs - Other 6 ) Changes in: Receivables, net ) ) Inventories, net ) ) Other current assets 14 (4 ) Accounts payable and accrued liabilities ) ) Income taxes payable 1 ) Net cash provided by continuing operations Net cash provided by discontinued operations 19 22 Net cash provided by operations Investing activities: Capital expenditures ) ) Proceeds from sale of businesses, net of transaction costs - Businesses acquired - ) Other 25 2 Net cash provided by (used for) investing activities by continuing operations ) Net cash used for investing activities by discontinued operations - (2 ) Net cash provided by (used for) investing activities ) Financing activities: Notes and loans payable, net ) Long-term debt borrowings - Long-term debt repayments ) ) Treasury stock purchased ) - Cash dividends paid ) ) Issuance of common stock for employee stock plans and other 70 61 Net cash used for financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 8 - Net increase in cash and cash equivalents 66 35 Cash and cash equivalents: Beginning of period 87 End of period $ $ See Notes to the Condensed Consolidated Financial Statements - 5 - Table of Contents Notes to Condensed Consolidated Financial Statements The Clorox Company (Dollars in millions, except per share amounts) NOTE 1. INTERIM FINANCIAL STATEMENTS Basis of Presentation The unaudited interim condensed consolidated financial statements for the three and nine months ended March 31, 2011 and 2010, in the opinion of management, reflect all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated results of operations, financial position and cash flows of The Clorox Company and its subsidiaries (the Company) for the periods presented. Certain prior period amounts have been reclassified in the condensed consolidated financial statements to conform to the current period presentation. The results for the interim period ended March 31, 2011, are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2011, or for any future period. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) have been omitted or condensed pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC). The information in this report should be read in conjunction with the Company’s Annual Report on Form 10-K filed with the SEC for the fiscal year ended June 30, 2010, which includes a complete set of footnote disclosures, including the Company’s significant accounting policies. Use of Estimates The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ materially from estimates and assumptions made. NOTE 2. DISCONTINUED OPERATIONS In September 2010, the Company entered into a definitive agreement to sell its global auto care businesses (Auto Businesses) to an affiliate of Avista Capital Partners in an all-cash transaction. In November 2010, the Company completed the sale pursuant to the terms of a Purchase and Sale Agreement (Purchase Agreement) and received cash consideration of $755. The Company also received cash flows of approximately $30 related to working capital that was retained by the Company as part of the sale. Included in earnings from discontinued operations for the three and nine months ended March 31, 2011 is an after-tax gain on the transaction of $10 and $247, respectively. The final amount of proceeds is subject to closing adjustments related to the portion of the working capital transferred, which are not expected to be material. Included in the transaction were substantially all of the Company’s global auto care businesses, the majority of which are in the U.S., Australia, Canada and Europe, including the worldwide rights to the market-leading Armor All® and STP® brands. As part of the transaction, the buyer acquired two auto care manufacturing facilities, one in the U.S. and one in the United Kingdom. Employees at these facilities, the Auto Businesses management team and other employees affiliated with the Auto Businesses transferred to the buyer. The results of the Auto Businesses have historically been part of the Company’s Cleaning and International reportable segments. As part of the Purchase Agreement, certain transition services are being provided to the buyer for a period of up to eighteen months from the date of sale. The purpose of these services is to provide short-term assistance to the buyer in assuming the operations of the Auto Businesses. These services do not confer to the Company the ability to influence the operating or financial policies of the Auto Businesses under their new ownership. The Company’s cash inflows and outflows from these services have not been nor are expected to be significant during the transition period. Income from these transition services for the three and nine months ended March 31, 2011 was $3 and $6, respectively, and is being reported in other (income) expense in continuing operations. The costs associated with the services are reflected in continuing operations in the condensed consolidated statements of earnings. Aside from the transition services, the Company has included the financial results of the Auto Businesses in discontinued operations for all periods presented. Assets related to the Auto Businesses are presented as assets held for sale, net, on the accompanying condensed consolidated balance sheet as of June 30, 2010. - 6 - Table of Contents NOTE 2. DISCONTINUED OPERATIONS (Continued) The following table presents the earnings attributable to the Auto Businesses which includes the financial results up to November 5, 2010, the date of the sale. Three Months Ended Nine Months Ended 3/31/2011 3/31/2010 3/31/2011 3/31/2010 Net sales $ - $ 79 $ 95 $ Earnings before income taxes - 35 34 88 Income tax expense on earnings - ) ) ) Gain on sale, net of tax 10 - - Earnings from discontinued operations
